Citation Nr: 0503602	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
disorder.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to an initial compensable rating for 
residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for a 
bilateral ankle injury, and denied service connection for a 
bilateral wrist disorder, to include tendonitis and carpal 
tunnel syndrome.

A Notice of Disagreement (NOD) was received in July 2001.  A 
timely appeal was filed in July 2002.

The veteran appeared at a Decision Review Officer (DRO) 
hearing in January 2003.

A January 2003 DRO decision granted service connection for a 
left ankle sprain, effective January 2001, rated as 
noncompensably disabling.

In July 2003, the veteran appeared before the undersigned at 
a Travel Board Hearing in New Orleans, Louisiana.  At that 
time, the veteran executed an NOD with respect to the 
noncompensable rating assigned for the residuals of a left 
ankle sprain.

In February 2004, the Board remanded the claim for a 
noncompensable rating for the residuals of a left ankle 
sprain for preparation of an SOC, and remanded the claims for 
service connection for a bilateral wrist disorder and for 
residuals of a right ankle injury for further development.

An SOC for the noncompensable rating for the residuals of a 
left ankle sprain was issued in March 2004, and an SSOC was 
issued in August 2004 for the bilateral wrist disorder and 
the residuals of a right ankle injury.



FINDINGS OF FACT

1.  The veteran's current bilateral wrist disorder was 
manifested during his active service.

2.  There is no competent medical evidence of a current 
disability resulting from the veteran's in-service injury to 
his right ankle.

3.  The veteran's service-connected residuals of a left ankle 
injury are not manifested by any limitation of motion, nor is 
there adequate pathology or visible behavior of the claimant 
to support a finding of functional loss due to pain.



CONCLUSIONS OF LAW

1.  A bilateral wrist disorder was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5100, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004). 

2.  Residuals of a right ankle injury were not incurred in or 
aggravated by service, nor may residuals of a right ankle 
injury be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1137, 5100, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  The criteria for an initial compensable rating for 
residuals of a left ankle injury have not been meet.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a July 2001 letter, the RO notified the veteran of the 
passage of the VCAA.  The letter referred to an attached June 
2001 rating decision for an explanation of the evidence VA 
had obtained and the evidence needed to establish the 
veteran's claims.  It specifically noted that the evidence 
already of record was sufficient to adjudicate the veteran's 
claim, but requested that he provide any other evidence he 
wanted the RO to consider. 

A May 2002 SOC provided the veteran with a detailed summary 
of the notice and assistance requirements of the VCAA. 

In a March 2004 letter, following a Board remand for further 
development, the RO notified the veteran of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The letter also advised the veteran to send any additional 
evidence of treatment for his claimed conditions not already 
in his claim file.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in June 2001, and the veteran did not receive notice in 
compliance with the requirements of the VCAA prior to that 
decision.  Nonetheless, the Board finds that the lack of such 
a pre-decision notice is not prejudicial to the veteran.  
VCAA notice has been provided by the RO prior to the transfer 
and certification of the veteran's case to the Board which 
fully complies with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  

Moreover, the veteran has been afforded VA medical 
examinations in July 2000, May 2004, and July 2004 in 
connection with his claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran performed active service from September 1976 to 
December 1999, a period in excess of 23 years.  During 
virtually all of that time he performed clerical duties, 
including typing.  

Service medical records reflect that the veteran was treated 
for a left ankle sprain in 1977 as a result of a fall from a 
ladder.  Service medical records reflect further treatment 
and subsequent reinjury of the left ankle.

Service medical records reflect that the veteran sustained a 
right ankle inversion sprain while playing basketball in June 
1984.  There are no service medical records reflecting 
further treatment of the right ankle and the November 1999 
service separation examination was negative for any residuals 
of that injury.  

Service medical records reflect that the veteran was seen for 
a painful wrist on several occasions, diagnosed as extensor 
tendonitis.  When last treated in May 1993, a positive pop 
and crepitus was noted, and the tendonitis was unresolved.  
The November 1999 service separation examination was negative 
for any residuals of tendonitis.

The veteran filed claims for bilateral ankle injury and 
bilateral wrist disorder in June 2000, within six months of 
leaving active service.

A July 2000 VA medical examination report reflects that the 
veteran reported constant pain in his ankles and wrists but 
was not receiving treatment, and there were no flare-ups, 
except with exercise.  It was noted that the veteran did not 
use a crutch, brace, cane or any other orthopedic device.  
Physical examination revealed the veteran's wrists to be 
painful on full range of motion movements.  Both ankles were 
found to be unremarkable without pain or decreased range of 
motion.  The diagnoses were carpal tunnel syndrome by patient 
history and status post bilateral ankle sprain.

A May 2004 VA medical examination report noted the veteran's 
wrists to have minimal tenderness along the first dorsal 
compartment of both wrists.  Flexion and extension were each 
70 degrees; radial deviation was 20 degrees; and ulnar 
deviation was 40.  Grip strength was 5/5.  The diagnosis was 
DeQueruain's disease of both wrists, quiescent at the time of 
examination.  The examination found a right ankle range of 
motion of -5 to 35 degrees with tenderness, no swelling, no 
deformity, and stable to stress.  The diagnosis was normal 
right ankle.  X-rays of both ankles and both hands were 
negative.

A July 2004 VA medical examination report repeated the 
findings of the May 2004 VA medical examination report, 
adding that DeQueruain's Disease was tenosynovitis of the 1st 
dorsal compartment.

An August 2004 addendum to the July 2004 VA medical 
examination report provided the examiner's opinion that the 
veteran's right ankle problem was related to his injury in 
service, but that his right ankle was normal at the time of 
examination.  The examiner opined that the veteran's 
tenosynovitis was not related to any injury in service that 
could be found in the claim file.

At his July 2003 hearing, the veteran testified that he 
experienced pain and swelling in his wrists 4-5 times each 
year, that he went to sick call one time and it was diagnosed 
as tendonitis, and after that he just went to sick call and 
they gave him Motrin without him needing to see a doctor.  
The veteran said that there should have been four or five 
service medical record entries pertaining to his wrists, and 
the diagnosis varied depending on whom he saw.  The veteran 
said that he still had persistent pain in his wrists whenever 
he had to do much typing, but he did not have constant pain.

The veteran stated that the right and left ankles were 
injured in the same incident when he fell approximately 30 
feet, but that the right ankle was not nearly as bad as the 
left ankle.  He said the left ankle was very weak and 
sprained easily.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.   Isolated findings, or a diagnosis 
including the word "chronic," are not sufficient to 
establish service connection.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability. Absent proof of a present disability, there can 
be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003) 
(Schedule).  Ankle disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes (DC) 5270-5274 of the 
Schedule.  38 C.F.R. § 4.71a.  The veteran's residuals of a 
left ankle injury have been rated under DC 5271, Ankle, 
limited motion of.  Under those criteria, a rating of 10 
percent is warranted where the evidence shows a moderate 
limitation of motion, and a rating of 20 percent is warranted 
where the evidence shows a marked limitation of motion.  
38 C.F.R. § 4.71a, DC  5271 (2004).

The terms "moderate" and "marked" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6. 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  The factors 
involved in evaluating, and rating, disabilities of the 
joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. §§ 4.40, 4.45, see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Analysis 

Service connection for a bilateral wrist disorder

The veteran contends that his typing duties during his active 
service have resulted in persistent pain in both wrists.

There is no evidence of record indicating that the veteran 
had any type of wrist disorder at the time he entered active 
service.  There are service medical record entries indicating 
he experienced pain in his wrists while performing active 
service, as well as his credible testimony that he had 
continuing problems with wrist pain throughout service and 
thereafter.

Moreover, the veteran's assigned clerical duties throughout 
his 23 years of active service, which included considerable 
typing, are consistent with wrist injury and disease.  In 
this regard, the veteran was diagnosed with tendonitis of the 
wrists in service, and all three VA medical examinations 
noted painful wrist motion and diagnosed a disorder of both 
wrists.  The July 2000 examination diagnosed carpal tunnel 
syndrome by history, and the May 2004 and August 2004 
examinations diagnosed tenosynovitis of the first dorsal 
compartment.  Flexion and extension were 70 degrees, radial 
deviation was 20 degrees, and ulnar deviation was 40 degrees, 
with pain along the radial side of both wrists.  Normal wrist 
dorsiflexion is 70 degrees, plantar flexion is 80 degrees, 
radial deviation is 20 degrees, and ulnar deviation is 45 
degrees.  

The August 2004 addendum to the July 2004 examination 
contains the statement of the VA examining physician that the 
veteran's tenosynovitis was not related to any injury 
documented in the veteran's service medical records.  
Although that may be true, it is irrelevant.  Service medical 
records do document unresolved tendonitis of the wrists, as 
far back as 1993.  The VA examining physician has diagnosed 
the veteran with a current disease, as opposed to residuals 
of an injury.  Finally, the veteran performed active service 
between the ages of 18 and 41, and filed a claim for his 
wrist disorder within 6 months of his discharge.

The veteran did not have a wrist disorder before active 
service, he was diagnosed with an unresolved wrist disorder 
while in service, and it is highly unlikely that the in-
service diagnosed wrist disorder resolved and recurred 
sometime during the six-month period between the veteran's 
discharge and the filing of his claim. 

Even when considering the evidence in the light most 
unfavorable to the veteran, the evidence is, at the very 
least, in equipoise, and the veteran is entitled to the 
benefit of any doubt.  Accordingly, service connection for a 
bilateral wrist disorder is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service connection for residuals of a right ankle injury

The veteran contends that his left and right ankles were 
injured in 1977 when he fell off a ladder, approximately 30 
feet.  Although service medical records reflect complaint of, 
and treatment for, a left ankle injury in 1977, they do not 
reflect complaint of, or treatment for, a right ankle injury 
at that time.  The only service medical record reflecting 
treatment of the right ankle is a June 1984 record of a right 
ankle inversion sprain incurred while playing basketball. 

A July 2000, VA medical examination, conducted seven months 
after the veteran was discharged from active service, 
diagnosed "status post bilateral ankle sprain" but found 
the right ankle to be unremarkable, without pain or decreased 
range of motion.  A May 2004 VA medical examination diagnosed 
a normal ankle with tenderness, no swelling, and no 
deformity, stable to stress, with a range of motion from -5 
to 35 degrees, with no pain reported.  Normal range of motion 
for an ankle is from 0 to 20 degrees for dorsiflexion and 0 
to 45 degrees for plantar flexion.

In an August 2004 VA medical examination report addendum, it 
was opined that, although any residuals of a right ankle 
injury were related to his injury in service, the right ankle 
was normal at the time of the examination.

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

As there is no evidence of a current right ankle disability, 
there is no doubt to be resolved on that issue and the 
benefit of the doubt rule is not for application.  
Accordingly, the claim of service connection for residuals of 
a right ankle injury must be denied.

An initial compensable rating for residuals of a left ankle 
injury
  
The veteran contends that he had constant pain in his left 
ankle and standing a long time made his left ankle swell.  He 
said it was weak and sprained easily.  As a physical 
education teacher, he often had to put ice on it when he got 
home.  He wore an elastic ankle brace all the time.

There is no medical evidence of ankylosis of the ankle or the 
subastragalar or tarsal joint and, consequently, he cannot be 
rated under DC 5270 or DC 5272.  Nor is there any medical 
evidence of malunion of os calcis or astragalus, or 
astragalectomy.  Consequently, he cannot be rated under DC 
5273 or DC 5274.

The veteran is currently rated under DC 5271, limited motion 
of the ankle.  A 20 percent rating requires a marked 
limitation of motion, and a 10 percent rating requires a 
moderate limitation of motion.

The Board must evaluate all the evidence when determining the 
degree of impairment for rating purposes.   There is no 
mechanical formula to be applied.  38 C.F.R. §§ 4.2, 4.6. 

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement. 38 C.F.R. § 4.45.

Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant. Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The medical evidence of record reflects that the veteran does 
not use any physician-prescribed orthopedic device.  

There is no competent medical evidence of any functional loss 
due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.

Although the veteran has complained of pain and weakness, 
there is no competent medical evidence of functional loss of 
use due to pain or weakness. The veteran's range of motion of 
the left ankle is normal.  The examining physician did not 
witness any visible behavior indicative of pain or loss of 
function during range of motion testing.

X-rays taken in conjunction with the veteran's May 2004 and 
July 2004 medical examinations were normal and did not show 
any malalignment.

As the disability picture does not approximate the criteria 
required for a compensable rating, even when considering 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, entitlement to a 
compensable rating for residuals of a left ankle injury must 
be denied.


ORDER


Entitlement to service connection for bilateral wrist 
disorder is granted.

Entitlement to service connection for residuals of a right 
ankle injury is denied.

Entitlement to an initial compensable rating for residuals of 
a left ankle injury is denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


